Citation Nr: 0840654	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-27 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.  He died in April 2005.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the veteran died prior to the 
adjudication of his claim of entitlement to an increased 
rating for post-traumatic stress disorder with dementia, 
currently rated as 50 percent disabling; entitlement to an 
increased rating for bilateral hearing loss, currently rated 
as 40 percent disabling; entitlement to an increased rating 
for tinnitus, currently rated as 10 percent disabling; and 
entitlement to increased rating for deviated nasal septum, 
currently rated as 10 percent disabling.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  In May 2005, the appellant raised a 
claim of entitlement to accrued benefits.  These issues have 
not been developed or adjudicated for appellate review and 
are referred to the RO for appropriate action.

This case was referred to the Veterans Health Administration 
(VHA) in August 2008 for medical expert opinions.  Medical 
opinions were obtained in September 2008 and copies of these 
opinions were sent to the appellant and her representative in 
October 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in April 2005.  The veteran's death 
certificate lists the cause of death as acute myocardial 
infarction with congestive heart failure and pleural 
effusion.

2.  The veteran was service connected for post-traumatic 
stress disorder (PTSD) with dementia, rated as 50 percent 
disabling; bilateral hearing loss, rated as 40 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
deviated nasal septum, rated as 10 percent disabling, at the 
time of his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for the Cause of the Veteran's Death

The surviving spouse of the veteran seeks service connection 
for the cause of the veteran's death.  The appellant contends 
that the veteran's death was contributed to or caused by the 
veteran's service-connected PTSD with dementia.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  Id.

A service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

In this case, the death certificate shows that the veteran 
died in April 2005, at the age of 79.  The immediate causes 
of death were noted to be acute myocardial infarction with 
congestive heart failure and pleural effusion.  No underlying 
causes or other significant conditions contributing to death 
were listed on the death certificate.  No autopsy was 
performed.

At the time of the veteran's death service connection was in 
effect for post-traumatic stress disorder with dementia, at a 
50 percent disability rating from April 2002; bilateral 
hearing loss, at a 40 percent disability rating from March 
2000; tinnitus, at a 10 percent disability rating from March 
2000; and deviated nasal septum, at a 10 percent disability 
rating from June 2001.

In the ambulance report, dated in April 2005, the veteran was 
noted to have been involved in a four wheel all terrain 
vehicle (ATV) accident.  The veteran was found face down with 
the ATV rolled over on top of him.  The veteran was cool to 
the touch with no breathing or pulse.  The veteran was 
pronounced dead upon arrival at the hospital.

In a statement, dated in February 2006, Dr. L.M., the 
physician who signed the death certificate, stated that the 
veteran had a "history of post traumatic stress disorder and 
dementia and he was out in approximately 20-degree weather 
when the accident occurred."  Dr. L.M. rendered an opinion 
attributing the accident to the veteran's significant 
dementia and indicated that the veteran was not able to 
appreciate the dangers associated with riding a four-wheeler 
in very cold, snowy, weather the day of his accident and 
subsequent demise.  Dr. L.M. stated that he felt that the 
veteran "died due to the trauma of this accident and the 
factor leading to that was his dementia and post traumatic 
stress syndrome."

In a statement, dated in October 2006, Dr. L.M. stated that 
the veteran's post traumatic stress syndrome with dementia 
and bilateral hearing loss contributed to the veteran's 
disorientation and confusion and were contributing factors in 
the veteran's death.

In a statement, dated in November 2006, family nurse 
practitioner W.T.F., stated that the veteran's ATV accident 
was a contributing cause of the veteran's death.

Statements submitted by the veteran's granddaughter, 
daughter, widow, and son-in-law indicated that no reasonable 
individual would have attempted to drive an ATV up the steep 
incline which caused the ATV to roll over on the veteran.

In a VHA opinion dated in September 2008, a VA medical 
specialist rendered the opinion that the veteran's service-
connected dementia contributed to the veteran's choice to 
ride his ATV in inclement weather and in an unsafe manner 
and, in turn, contributed to the death of the veteran.

In light of the evidence, the Board finds that service 
connection for the cause of the veteran's death is warranted.  
The medical opinions of record indicate that the veteran's 
service-connected dementia contributed to the veteran's 
choice to ride his ATV in inclement weather and in an unsafe 
manner directly leading to his death.  Accordingly, service 
connection for the cause of the veteran's death is granted.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


